Case 6:20-cv-00812-ADA Document 19-8 Filed 11/25/20 Page 1 of 3




                 EXHIBIT F
                  Case 6:20-cv-00812-ADA Document 19-8 Filed 11/25/20 Page 2 of 3

Contact
                                    Aaron Garvey
www.linkedin.com/in/aaron-          Head of Finance at Brazos Licensing and Development
garvey-625681a4 (LinkedIn)          New York

Top Skills                          Summary
Hedge Funds
                                    Creating financial solutions designed to deploy, enforce, and protect
Capital Markets
                                    patent assets.
Derivatives



                                    Experience
                                    Argos IP Advisors
                                    Partner
                                    April 2019 - Present (1 year 8 months)
                                    New York, NY

                                    Specialists in financial services innovation for patent assets


                                    Brazos Licensing and Development
                                    Head of Finance
                                    August 2017 - Present (3 years 4 months)
                                    Waco, Texas, United States


                                    Macro Portfolio Manager
                                    Seeking New Opportunities
                                    January 2017 - August 2017 (8 months)


                                    Marinus Capital
                                    Macro Portfolio Manager
                                    May 2015 - November 2016 (1 year 7 months)
                                    Darien, CT


                                    Davy Capital
                                    Macro Portfolio Manager
                                    2014 - 2014 (less than a year)


                                    Brevan Howard
                                    Senior Portfolio Manager
                                    2013 - 2014 (1 year)


                                    MKP Capital Management, L.L.C.
                                                                        Page 1 of 2
Case 6:20-cv-00812-ADA Document 19-8 Filed 11/25/20 Page 3 of 3

                  16 years

                  Senior Portfolio Manager
                  2003 - 2012 (9 years)


                  Portfolio Manager
                  2000 - 2003 (3 years)


                  Associate Portfolio Manager
                  1996 - 2000 (4 years)




                  Education
                  Amherst College
                  Bachelor's Degree




                                                Page 2 of 2
